Citation Nr: 1744214	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and psychological insomnia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran initially filed claims to establish service connection for PTSD and psychological insomnia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claims to include all psychiatric disorders, to include PTSD and psychological insomnia, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and psychological insomnia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In October 2016, the Board received notification from the Veteran that a withdrawal of the claim for service connection for sleep apnea was requested.

2.  In October 2016, the Board received notification from the Veteran that a withdrawal of the claim for service connection for hypertension was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for sleep apnea, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to service connection for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  

In the present case, the Veteran's appeal was withdrawn during a hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  

Although the issue in Tomlin was the validity of an Notice of Disagreement (NOD) and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (2016) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. 
§ 20.204(b) (2016) (requiring that a withdrawal of a substantive appeal be done "in writing").  Common sense would dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.  The Board concludes that the Appellant has withdrawn his claims of entitlement to service connection for sleep apnea and hypertension, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.


REMAND

In a December 2010 VA examination report, the VA examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner reported that the Veteran was positive for mild depression.  The Veteran commented that he experienced symptoms of insomnia, depression, low energy, irritability, and social isolation.  Despite not diagnosing the Veteran with PTSD, the VA examiner reported that the Veteran "needs to seek follow up treatment.  The [Veteran] requires supportive psychotherapy."  As a result, a new VA examination is necessary to determine what, if any, psychiatric disorder the Veteran is diagnosed with and whether it is etiologically related to his active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his psychiatric disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. If PTSD is diagnosed, whether it is at least as likely as not (a 50 percent probability or greater) a result of an incident in service, specifically the Veteran getting shot multiple times in October 2002.  If PTSD is not found, please reconcile this finding with the other evidence of record.

b. For any other psychiatric disorder that is diagnosed, to include psychological insomnia, whether it is at least as likely as not that such disorder is etiologically related to the Veteran's active duty service, to include the Veteran getting shot multiple times in October 2002.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


